Citation Nr: 0422511	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  01-05 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 1986 rating decision, which denied service 
connection for undefined psychoneurosis.

2.  Entitlement to an effective date earlier than April 30, 
1997, for the grant of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
paranoid schizophrenia and assigned a 100 percent disability 
evaluation with an effective date of April 30, 1997.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2003.  A transcript of 
this hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
undefined psychoneruosis in a February 1986 rating decision.  
The veteran was informed of the decision in February 1986 and 
did not appeal.

2.  The correct facts, as they were known at the time of the 
February 1986 rating decision, were before the adjudicator, 
and the statutory and regulatory provisions extant at the 
time were correctly applied.

3.  On April 30, 1997, the veteran filed a claim to reopen 
for service connection for a psychiatric disability.

4.  After the February 1986 rating decision but prior to the 
April 30, 1997 claim to reopen, there was no unadjudicated 
claim or informal claim for service connection for a 
psychiatric disability.

5.  Service connection for paranoid schizophrenia was granted 
in a June 2000 rating decision, with an April 30, 1997, 
effective date.


CONCLUSIONS OF LAW

1.  The February 1986 rating decision, which denied service 
connection for undefined psychoneurosis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  The February 1986 rating decision denying service 
connection for undefined psychoneurosis was not clearly and 
unmistakably erroneous.  38 C.F.R. §  3.105(a) (2003).

3.  The criteria for an effective date prior to April 30, 
1997, for the grant of service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has appealed the award of compensation of 
schizophrenia with an effective date of April 30, 1997.  It 
appears that the argument is that there was CUE in a prior 
denial.  The argument advanced does not establish a valid 
claim of CUE.

The Veterans Claims Assistance Act (VCAA) does not apply to 
cases involving CUE.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  To the extent that the effective date is a 
downstream element, there is an adequate VCAA letter.

In determining whether the February 1986 rating decision 
denying service connection for undefined psychoneurosis was 
clearly and unmistakably erroneous, the following three-prong 
test is used: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
A disagreement with how the RO evaluated the facts is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

The effective date of a grant of compensation (service-
connection) is based upon a variety of factors, including 
dates of claims and dates of reopening after a prior final 
decision.  38 U.S.C.A. § 5110 (West 2002).  In November 1985, 
the veteran filed a claim for a nervous condition.  In 
February 1986, the issue was denied.  Following written 
notification of the February 1986 rating decision, the 
veteran did not appeal that decision; therefore, that 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  

However, the issue may be revisited upon the submission of 
new and material evidence or the original decision may be 
reversed or amended if there was CUE.  Another possible 
exception exists when new and material evidence in the form 
of a supplemental report from the service department is 
received.  See 38 C.F.R. § 3.156(c) (2003).  Each theory of 
entitlement, i.e., new and material evidence, CUE, and 
38 C.F.R. § 3.156(c), has a different potential effective 
date.

CUE

At the time of the prior denial, the evidence consisted of 
the veteran's sworn claim and the service records.  Although 
the rating decision noted that the service records were 
silent, this error was harmless.  The service records 
reflected that the veteran had been referred for a 
psychiatric examination and that he had been discharged for 
failure to meet standards.  However, nothing at the time of 
the February 1986 rating decision established that the 
veteran had a chronic psychiatric disorder during service or 
that he had a post service disability or that there was a 
nexus to service.  Based upon an absence of competent 
evidence of a diagnosis in service, a post service 
disability, or a nexus to service, a decision to deny was not 
undebatably erroneous.  38 C.F.R. § 3.105(e).  The Board is 
aware of the March 2001 statement of Dr. B. to the effect 
that the veteran had not been capable of understanding or 
following up on instruction from VA.  Even if correct, the 
document does not establish undebatable error in the decision 
or otherwise establish a basis to assign an earlier effective 
date.

In essence, the allegation of CUE amounts to no more than how 
the evidence was weighed.  This does not amount to a valid 
claim of CUE.

38 C.F.R. § 3.156(c)

Based upon the documents in the file, the Board concludes 
that additional service department records were associated 
with the file after the 1986 rating decision.  Therefore, the 
Board must consider the applicability of 3.156(c).  

Under 38 C.F.R. § 3.156(c), where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  Also 
included are corrections by the service department of former 
errors of commission or omission in the preparation of the 
prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c).

The Board finds that although the added records establish 
that the veteran had a pattern of odd behavior, the evidence 
did not establish the existence of a chronic psychiatric 
disorder.  Rather, the October 1981 report established that 
he was alert, cooperative, oriented and without indication of 
a thinking disorder.  Nothing in the documents establishes a 
chronic psychiatric disorder.  As such, the documents do not 
warrant a revision based upon 3.156(c).

New and material evidence

Subsequent to the 1986 determination, the veteran filed a 
claim to reopen.  The documents established the existence of 
a chronic psychiatric disorder, a fact not previously 
established, and a nexus to service, which was also a fact 
not previously established.  Clearly, the evidence was 
relevant and probative of the issue at hand and warranted a 
reopening of the claim.  According to a date stamp, the 
documentation was received no earlier than April 30, 1997.  
The Board has reviewed the entire record and finds that 
nothing in the file could constitute a claim, an informal 
claim, or any indication of an intent to file a claim prior 
to April 30, 1997.  Further, section 3.157 is not applicable.  
Leonard v. Principi, 17 Vet. App. 447 (2004).  The AOJ 
recognized the fact and established April 30, 1997, as the 
effective date, based on the date of receipt of the claim to 
reopen.  

The law provides that the effective date of compensation 
based upon a claim to reopen is no earlier than the date of 
receipt of the application therefore.  38 U.S.C.A. § 5110(a).  
This matter has been addressed by the Court.  Pursuant to 
38 U.S.C.A. § 5108 (West 2002), the Secretary must reopen a 
previously and finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
See 38 U.S.C.A. § 7104(b) (West 2002).  Under 38 C.F.R. 
§ 3.400(r), the effective date of an award for a reopened 
claim is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See also 38 U.S.C.A. 
§ 5110(a) (West 2002).  Therefore, under the applicable 
statute and regulation, the effective date cannot be the date 
of the appellant's original claim.  Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993).  


ORDER

The claim of CUE in the 1996 rating decision is dismissed 
without prejudice.

Entitlement to an effective date earlier than April 30, 1997, 
for the grant of service connection for paranoid 
schizophrenia is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



